DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/4/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on11/4/2021. In particular, original Claim 1 has been amended to recite the limitation “or any combination of the metals selected from the group consisting of aluminum particle, aluminum fiber, alloy particle mainly containing aluminum, and alloy fiber mainly containing aluminum”. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayoshi et al (US 2004/0247847) in view of Alumina (see pages attached to previous Office Action) and Okayama et al (US 2002/0169231).

The rejection is adequately set forth in Paragraph 9 of the Office Action mailed on 7/8/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that if one of ordinary skill in the art were to use the metal powder, it is naturally concluded that the metal powder should be either copper powder or brass powder according to Nagayoshi. However, it is noted that Paragraph [0038] of the reference discloses that metal powders such as brass and copper powders are optional. Thus, it is firstly noted that it is clear from this section of the reference, that the metal powders are not required in the friction material composition. Secondly, it should be noted that by disclosing the metal powders as “such as brass and copper powders”, the reference is only exemplifying two (2) of the types of optional metal powders that can be present in the friction material composition. That is, metal powders as a whole are not limited to the brass and copper powders. To that end it is noted that there is nothing within the scope of the reference that prohibits other metal powders such as those disclosed by Okayama et al from being present in the friction material composition.

Applicants argue that embodiments 1-4 and the comparative examples is Nagayoshi do not contain the metal powder at all, and therefore it is naturally concluded that the metal powder is probably not a preferable option, but is an option only if necessary for some reasons. However, the fact that the examples in the reference do not utilize the optional metal powders does not obviate the fact that the reference discloses that the metal powders can be present in the disclosed composition. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 
Furthermore, while the metal powder may not be preferable, as discussed above, there is nothing within the scope of the reference that prohibits other metal powders such as those disclosed by Okayama et al from being present in the friction material composition. To that end it is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Applicants argue that Nagayoshi already suggests the use of the specific metal powder, i.e. copper powder or brass powder, only if necessary for some reasons.  However, as discussed above, Paragraph [0038] of Nagayoshi discloses that metal powders such as brass and copper powders are optional. Thus, it should be noted that by disclosing the metal powders as “such as brass and copper powders”, the reference is only exemplifying two (2) types of optional metal powders that can be present in the friction material composition and metal powders as a whole are not limited to the brass and copper powders. That is, there is nothing within the scope 

Applicants argue that utilizing metal powders other than the copper or copper alloy powder never become an option because of the significant difference of thermal conductivity and therefore there is no motivation for one of ordinary skill in the art to use any other metal powder other than copper or copper alloy.  However, while copper and copper alloy may possess a significant difference in thermal conductivity than the aluminum powder disclosed by Okayama et al, there is no requirement in Nagayoshi that the metal powder is a copper or copper alloy powder. That is, there is nothing within the scope of the reference that requires either copper or brass powder from being present in the friction material composition. Furthermore, it is noted that Okayama discloses a motivation for utilizing a different metal powder, namely aluminum metal powder, because of its high thermal conductivity which enables heat to disperse, thereby suppressing the generation heat spots.

Applicants argue that Okayama uses the metal powders because of the higher thermal conductivity to inhibit the scoring phenomena and apparently copper is much more thermally conductive than aluminum and therefore there is no reason for one of ordinary skill in the art to use aluminum powder or aluminum allow powder of Okayama which obviously shows less thermal conductivity than the copper powder, replace the copper and brass powders of Nagayoshi. However, it should be firstly noted that Nagayoshi does not require copper or brass powder, but rather discloses such metal powders are examples of the optional metal powders than can be present in the friction material composition. Secondly, it is significant to note that Nagayoshi is silent as to the thermal conductivity of copper or brass powders. The reference does not disclose the purpose of metal powders. Rather, the reference merely discloses that metal powders can be present in the disclosed friction material composition.

Applicants argue that the general understanding of rotor material can be seen in some publication such as such as https://en.wikipedia.org /wiki/Disc brake where it states: “Brake disc The brake disc (or rotor) is the rotating part of a wheel’s disc brake assembly, against which the brake pads are applied. The material is typically gray iron, a form of cast iron...Automotive use For automotive use, disc brake discs are commonly made of grey iron...”. However, firstly it is noted that Applicants have merely pointed to this reference and have not proffered this reference as part of the record. 
Secondly, even if Applicants were to proffer this as evidence that automobile rotors are typically cast iron and not aluminum, it should be noted that the recitation of the cast iron disc rotor in the claim is merely intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the combined 
Thirdly, it is significant to note that while Nagayoshi discloses that the friction material composition is utilized in combination with rotors, the reference does not disclose the material of the rotors and therefore the rotors in the reference are those formed from any material, including aluminum or cast iron. That is, a fair reading of the reference reveals nothing about the material of the rotors, but rather that the friction material composition is utilized for automobile rotors. Based on the disclosure of the reference it is improper to assume that the rotors are cast iron unless the reference discloses otherwise.
 
Applicants argue that the present invention relates to and is limited to the friction material for the cast iron rotor as the mating member.  However, as discussed above, the claims are drawn to a friction material composition and the recitation of the cast iron rotor, i.e. “which is used with a case iron disc rotor” is intended use and therefore the claims do not limit the mating member. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the 

Applicants argue that there must be a good reasons to combine the material of the friction material of cast iron disc rotor and aluminum disc rotor and no motivation to combine has been presented. However, as discussed above, Nagayoshi does not limit the friction material to any type of particular rotor material. Accordingly, the disclosed friction material composition is applicable to all disc rotor materials including the aluminum rotor material disclosed by Okayama. Furthermore, as maintained in the rejections above, Okayama does provide motivation to modify the friction material composition of Nagayoshi to contain the aluminum powder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767